Case: 22-50081       Document: 00516500202         Page: 1   Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 6, 2022
                                    No. 22-50081
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Robert Steven Powell,

                                                         Defendant—Appellant.


              Appeal from the United States United States District Court
                          for the Western District of Texas
                              USDC No. 5:17-cr-00243


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          A federal jury convicted Robert Steven Powell on three counts related
   to tax evasion.       The district court sentenced Powell to 51 months
   imprisonment and $345,136.68 in restitution. Powell appeals the sentence on
   four grounds. The Court has carefully considered this appeal in light of the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50081     Document: 00516500202        Page: 2    Date Filed: 10/06/2022




   briefs, oral arguments, and the pertinent portions of the record. Having
   found no reversable error, we affirm.
         Powell argues the district court erred by improperly inferring he
   lacked remorse due to his silence, by relying on the government’s proffered
   summary of the evidence presented at trial in determining the restitution
   amount and base offense level, and by denying the defendant’s request for
   his individual master file in preparation for sentencing. Each argument is
   meritless. First, when read as a whole, the sentencing transcript shows the
   district court didn’t draw a negative inference regarding Powell’s remorse
   based on his silence. Second, in calculating the restitution amount and base
   offense level, the district court relied on the PSR and a table summarizing
   evidence from trial that the government included in its sentencing
   memorandum. The table was based on evidence that the district court
   confirmed was presented at trial. And Powell failed to rebut that evidence
   because the expert report and testimony he proffered was based on
   counterfactual assumptions unsupported by the record in the case—
   something the expert admitted on cross-examination. Third, the district
   court didn’t err in denying Powell’s request for his individual master file
   because it was duplicative of the IRS certified transcripts and other
   documents the government had produced in discovery.
         We affirm.